Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.1 Filed 12/11/20 Page 1 of 24




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 RISHI BHASIN; ANNE JAMES;                Case No.:
 NELSON OTERO; FIRST PLUS
 FUNDING, INC.; FIRST ALLIED              Hon.
 FINANCIAL SERVICES, INC.; and
 RELIANCE MORTGAGE SERVICE,
 on behalf of themselves and all others
 similarly situated,

           Plaintiffs,

    vs.

 UNITED SHORE FINANCIAL
 SERVICES, LLC d/b/a UNITED
 WHOLESALE MORTGAGE,

           Defendant.
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.2 Filed 12/11/20 Page 2 of 24



                        CLASS ACTION COMPLAINT
      Plaintiffs Rishi Bhasin, Anne James, Nelson Otero, First Plus Funding, Inc.,

First Allied Financial Services, Inc., and Reliance Mortgage Service (collectively

“Plaintiffs” or the “Brokers”), on behalf of themselves and all others similarly

situated, file this complaint against Defendant United Shore Financial Services, LLC

d/b/a United Wholesale Mortgage (“Defendant” or “UWM”) based on personal

knowledge with respect to their own acts and on information and belief with respect

to all other matters.

                              I.   INTRODUCTION
      1.     This is a class action brought by Plaintiffs on behalf of all individuals

(“the Class”) who are contractually entitled to commissions or charged back

commissions for bringing Defendant UWM customers who acquired mortgages after

March 18, 2019 but before September 19, 2019 and had not paid off their loans

within 180 days of funding.

      2.     Plaintiffs are mortgage brokers who currently and/or previously

contracted with UWM, a mortgage lender, to sell UWM’s mortgages to Plaintiffs’

clients. Under the terms of these contracts, UWM agreed to pay a commission to

Plaintiffs for each client who entered into a UWM mortgage. However, if a borrower

paid off their loan within 180 days, then the contract required that the Plaintiffs

return the commission for that deal. Pursuant to these contracts, Plaintiffs found

customers for UWM mortgages and encouraged the borrowers to avoid refinancing


                                          1
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.3 Filed 12/11/20 Page 3 of 24




their loans for at least 180 days.

      3.     In the spring of 2020, UWM began to have financial troubles. It

informed approximately 100 contracted brokers in California that it was

retroactively amending its contracts so that borrowers would be required to hold onto

their loans for 365 days otherwise the brokers would need to return their

commissions. UWM also started sending out invoices to these brokers for the return

of commissions from mortgages they had issued prior to UWM’s announcement and

which had been entered within 180 to 365 days after inception. Similarly, UWM

has been withholding commissions to offset commissions from mortgages that the

brokers had issued prior to UWM’s announcement and which had been entered

within 180 to 365 days after inception.

                                 II.   THE PARTIES
      4.     Plaintiff Rishi Bhasin (“Mr. Bhasin”) is currently, and at all times

relevant to the action has been, a citizen and resident of California. Mr. Bhasin is

the principal officer and sole owner of First Plus Funding, Inc.

      5.     Plaintiff First Plus Funding, Inc. is, and at all relevant times has been,

a corporation duly organized and existing under and by virtue of the laws of the State

of California with its headquarters and principal place of business in California.

      6.     Plaintiff Anne James (“Ms. James”) is currently, and at all times

relevant to the action has been, a citizen and resident of California. Ms. James is the



                                          2
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.4 Filed 12/11/20 Page 4 of 24




principal officer and sole owner of Reliance Mortgage Service, Inc.

      7.      Plaintiff Reliance Mortgage Service, Inc. is, and at all relevant times

has been, a corporation duly organized and existing under and by virtue of the laws

of the State of California with its headquarters and principal place of business in

California.

      8.      Plaintiff Nelson Otero (“Mr. Otero”) is currently, and at all times

relevant to the action has been, a citizen and resident of California. Mr. Otero is the

principal officer and sole owner of First Allied Financial Services.

      9.      Plaintiff First Allied Financial Services is, and at all relevant times has

been, a corporation duly organized and existing under and by virtue of the laws of

the State of California with its headquarters and principal place of business in

California.

      10.     Defendant United Shore Financial Services, LLC d/b/a United

Wholesale Mortgage (“Defendant” or “UWM”) is, and at all relevant times has been,

a corporation duly organized and existing under and by virtue of the laws of the State

of Michigan with its headquarters and principal place of business in Pontiac,

Michigan.

                       III.   JURISDICTION AND VENUE
      11.      The Court has subject matter jurisdiction over Plaintiffs’ class claims

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d) because the



                                            3
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.5 Filed 12/11/20 Page 5 of 24




combined claims of the proposed Class Members exceed $5 million, Defendant and

Plaintiffs are citizens of different states, and there are at least 100 members of the

putative class. Further, in determining whether the $5 million amount in controversy

requirement of 28 U.S.C. § 1332(d)(2) is met, the claims of the putative Class

Members are aggregated. 28 U.S.C. § 1332(d)(6).

      12.    This Court has personal jurisdiction over the Defendant because it is

headquartered and regularly conducts business in this District.

      13.    Venue is proper in this District pursuant to: (1) 28 U.S.C. § 1391(b)(2)

in that a substantial part of the events or omissions giving rise to Plaintiffs’ claims

occurred in this District; and (2) 28 U.S.C. § 1391(b)(3) in that Defendant is subject

to personal jurisdiction in this District.

      14.    All conditions precedent to this action have occurred, been performed,

or have been waived.

                         IV.    FACTUAL BACKGROUND

   A. Common Allegations

      15.     Defendant utilizes the Wholesale Lending Agreement with Plaintiffs

and each of the putative Class Members.          Upon information and belief, the

Wholesale Lending Agreement is a form contract that UWM created and into which

it enters with all of its contracted brokers. Under the terms of the Wholesale Lending

Agreement, UWM agreed to underwrite mortgage loans from Brokers’ clients if



                                             4
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.6 Filed 12/11/20 Page 6 of 24




certain conditions were met, and in exchange, UWM agreed to pay a broker’s

commission.

       16.      The Wholesale Lending Agreement notes that a broker will be

compensated for each Mortgage Loan obtained:

       when a Mortgage Loan is closed and funded by UWM and Broker has:
       (a) obtained in writing from UWM a firm commitment for UWM’s
       interest rate, discount rate and ancillary fees; (b) successfully
       negotiated with the borrower(s) any fees in excess of UWM’s fees for
       the Mortgage Loan; and (c) negotiated a spread premium fee from
       UWM for the Mortgage Loan, if applicable. … Broker shall not be
       entitled to any fee if a Mortgage Loan does not fund, regardless of the
       reason. … If the mortgagor(s) fails to make any one (1) or more of the
       first three (3) mortgage payments due on his/their Mortgage Loan by
       the last day of the month in which the payment is due, then Broker
       shall promptly reimburse UWM for all amounts paid by UWM to
       Broker in connection with said Mortgage Loan.

Exhibit A, at ¶ 2.04.

       17.      Broker commissions, however, are subject to return or refund if the

Loan is repaid early. These Wholesale Lending Agreements’ “Early Payoff” clauses

provide that:

       … should any Mortgage Loan delivered hereunder be paid off within
       one hundred eighty (180) days of the funding of such Mortgage Loan
       for any reason, Broker shall promptly deliver to UWM the greater of:
       (a) any credit for the rate paid by UWM to the borrower or Broker, in
       the aggregate: or (b) one (1%) of the amount of the Mortgage Loan.

See Id., at ¶ 7.17.

       18.      The Wholesale Lending Agreement outlines established and

enumerated criteria for a broker’s entitlement to their commission(s). Accordingly,


                                          5
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.7 Filed 12/11/20 Page 7 of 24




payment of these commissions is not optional and is a material term of the Wholesale

Lending Agreement. This compensation language is unambiguous and the parties

have performed under this Agreement for a significant amount of time.

      19.    The Wholesale Lending Agreement also provides for the governing law

of the agreement: “Agreement shall be governed by, and construed and enforced in

accordance with, applicable federal laws and the laws of the State of Michigan,

without reference to conflict of laws principles.” Id., at ¶ 7.15. Accordingly,

regardless of the location of the countersigning party, the Wholesale Lending

Agreement will be interpreted under a single law.

      20.    The Wholesale Lending Agreement states that the parties are to bring

matters arising out of the agreement before this Court and consent to its jurisdiction:

      the parties to this Agreement hereby unconditionally and irrevocably:
      (a) submit to the exclusive jurisdiction of the Oakland County
      (Michigan) Circuit Court, or in the event that original jurisdiction may
      be established, the United States District Court for the Eastern District
      of Michigan, Southern Division, sitting in Detroit, Michigan
      (hereinafter the "Courts"), in any action arising out of this Agreement;
      (b) agree that all Claims in any action must be decided in one of said
      Courts; and (c) waive, to the fullest extent that they may effectively do
      so, the defenses of: (i) lack of subject matter jurisdiction of such
      Courts; (ii) the absence of personal jurisdiction by such Courts over
      the parties to this Agreement; and (iii) forum non-conveniens.

Id.

      21.    Defendant retained the right to amend the Wholesale Lending

Agreement, subject to notice:



                                          6
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.8 Filed 12/11/20 Page 8 of 24




      This Agreement, and UWM’s policies, procedures, requirements and
      instructions concerning Mortgage Loan Applications and Mortgage
      Loans, including but not limited to those contained in the UWM Guide,
      may be amended by UWM from time to time, and UWM will endeavor
      to provide broker with prompt notice thereof, which may occur by
      posting any such amendments on UWM’s website, which Broker is
      required to regularly check and monitor as a condition of this
      Agreement. Broker agrees that the submission of any Mortgage Loan
      Applications or Mortgage Loans to UWM after such amendment shall
      be Broker’s agreement to the amendment without further signature or
      consent of any kind. Any such amendment shall apply to pending,
      and/or future Mortgage Loan Applications submitted by Broker.

Id., at ¶ 7.08. However, the Wholesale Lending Agreement explicitly provides that

any amendments shall only apply to pending, and/or future Mortgage Loan

Applications submitted by Broker. UWM may not make retroactive changes to its

compensation structure.

      22.   On March 17, 2020, UWM sent an email to approximately 100 brokers,

including Plaintiffs, who contracted with UWM. The email included a video from

UWM’s Executive Vice President Allen Beydoun. Through both the email and the

video, UWM accused Mr. Bhasin, Ms. James, Mr. Otero and the other approximately

ninety-seven brokers of “participating in refinancing practices that are having a

negative impact on the entire wholesale market.” The email stated that UWM would

be changing its contracts with these brokers so that the mortgage loans could not be

refinanced or paid off within twelve months without the brokers having to return

their broker commission.

      23.   UWM claimed in the email to be implementing the new terms only on


                                         7
 Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.9 Filed 12/11/20 Page 9 of 24




loans closed from March 12, 2020 forward, yet this was not the case. Following

receipt of the email, UWM applied this twelve-month “Early Payoff” Policy to all

of its clients’ loans that had closed within the last year.

         24.   UWM’s unilateral and retroactive change to the “Early Payoff”

provision is a breach of the Wholesale Lending Agreement and breach of the

covenant of good faith and fair dealing included in all commercial contracts.

         25.   Under the Wholesale Lending Agreement, Plaintiffs and other Class

Members are entitled to damages in the amount of the improperly withheld or

invoiced broker commissions, including any interest resulting therefrom.

Additionally, the Wholesale Lending Agreement provides for attorneys’ fees and

costs:

         In the event a dispute arises under this Agreement between Broker and
         UWM, which dispute results in legal action being taken by one or both
         of the parties, the prevailing party shall be entitled to recover its
         reasonable attorney fees, costs and other expenses associated with the
         enforcement of its rights under this Agreement, and the non-prevailing
         party hereby agrees to promptly pay same.

Exhibit A, ¶ 7.16. Thus, if Plaintiffs prevail, UWM must pay the attorneys’ fees and

costs associated with this dispute.

   B. Plaintiffs’ Experiences Under the Wholesale Lending Agreement

         26.   The experiences of the each of the named Plaintiffs confirm the uniform

nature of Defendant’s unlawful business practices as to the Class.




                                            8
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.10 Filed 12/11/20 Page 10 of 24




            a. Rishi Bhasin and First Plus Funding, Inc.

      27.      Mr. Bhasin is the owner and principal of First Plus Funding, Inc. First

Plus Funding, Inc. is a mortgage broker that advises and assists clients with acquiring

residential mortgages. Like other Class Members, First Plus Funding, Inc. entered

into a Wholesale Lending Agreement with Defendant UWM on February 20, 2014.

A copy of this contract is attached as Exhibit A. The contract has annually and

automatically renewed under the terms of the February 20, 2014 agreement; the last

renewal was on March 30, 2020.

      28.      Since entering into the Wholesale Lending Agreement with UWM, Mr.

Bhasin and First Plus Funding, Inc. have brought numerous customers to UWM.

Mr. Bhasin would encourage all of his customers to hold onto the UWM loans and

avoid refinancing their property for 180 days.

      29.      At the time of the “Early Payoff” policy change, First Plus Funding,

Inc. had a number of clients with UWM loans that had closed more than six months

but less than a year prior to the March 17, 2020 email.

      30.      On or about May 1, 2020, UWM sent First Plus Funding, Inc. an

invoice. The first page of the invoice states:

      You have incurred an Early Payoff with United Wholesale Mortgage.
      United Wholesale Mortgage has on file the fully executed Wholesale
      Lending Agreement for your company. This agreement specifically
      states “UWM is committed to the long term performance of its loans.
      As such, should any Mortgage Loan delivered hereunder be paid off
      within one hundred eighty (180) days of the funding of such Mortgage


                                           9
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.11 Filed 12/11/20 Page 11 of 24




      Loan for any reason, Broker shall promptly deliver to UWM the greater
      of: (a) any credit for the rate paid by UWM to the borrower or Broker,
      in the aggregate; or (b) one (1%) percent of the amount of the Mortgage
      Loan.”

      31.     The invoice declares that First Plus Funding, Inc. owes UWM

$77,146.37 for the early payoff of a number of loans that it lists. All of the loans

listed were funded prior to March 12, 2020. All of the loans, with the exception of

one, were not paid off by the borrowers within at least 180 days of their closing.

      32.     UWM has improperly charged Mr. Bhasin and First Plus Funding, Inc.

for early refinances when the refinances were both well after the 180 days and the

original loans were issued nearly one year ago.

            b. Anne James and Reliance Mortgage Service

      33.      Anne James is the principal officer and sole owner of Reliance

Mortgage Service, Inc. (“Reliance”). Reliance is a mortgage broker that advises and

assists clients with acquiring residential mortgages. On January 28, 2014, Reliance

entered into a Wholesale Lending Agreement with Defendant UWM. This contract

is substantively identical to Exhibit A. The contract has annually and automatically

renewed under the terms of the January 28, 2014 contract; the last renewal was on

March 23, 2020.

      34.     Since entering into the Wholesale Lending Agreement with UWM, Ms.

James and Reliance have brought numerous customers to UWM. Ms. James and

Reliance would encourage all of their customers to hold onto the UWM loans and


                                         10
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.12 Filed 12/11/20 Page 12 of 24




avoid refinancing their property for 180 days.

      35.       At the time of the “Early Payoff” policy change, Reliance had a

number of clients with UWM loans that had closed more than six months but less

than a year prior to the March 17, 2020 email.

      36.      On or about May 1, 2020, UWM sent Reliance and invoice. The first

page of the invoice states:

      You have incurred an Early Payoff with United Wholesale Mortgage.
      United Wholesale Mortgage has on file the fully executed Wholesale
      Lending Agreement for your company. This agreement specifically
      states “UWM is committed to the long term performance of its loans.
      As such, should any Mortgage Loan delivered hereunder be paid off
      within one hundred eighty (180) days of the funding of such Mortgage
      Loan for any reason, Broker shall promptly deliver to UWM the greater
      of: (a) any credit for the rate paid by UWM to the borrower or Broker,
      in the aggregate; or (b) one (1%) percent of the amount of the Mortgage
      Loan.”

      37.      The invoice declares that Reliance owes UWM several thousand

dollars for the early payoff of a number of loans that it lists. All of the loans listed

were funded prior to March 12, 2020. All of the loans, with the exception of one,

were not paid off by the borrowers within at least 180 days of their closing.

      38.      UWM has withheld commissions from Ms. James and Reliance

charged them for early refinances when the refinances were both well after the 180

days and the original loans were issued nearly one year ago.

            c. Nelson Otero and First allied Financial Services, Inc.

      39.      Nelson Otero is the principal officer and sole owner of Mr. Otero is the


                                           11
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.13 Filed 12/11/20 Page 13 of 24




principal officer and sole owner of First Allied Financial Services (“First Allied”).

First Allied is a mortgage broker that advises and assists clients with acquiring

residential mortgages. Prior to 2019, First Allied entered into a Wholesale Lending

Agreement with Defendant UWM. The contract has annually and automatically

renewed under the terms of the contract.

      40.    Since entering into the Wholesale Lending Agreement with UWM, Mr.

Otero and First Allied have brought numerous customers to UWM. Mr. Otero and

First Allied would encourage all of their customers to hold onto the UWM loans and

to avoid refinancing their property for 180 days.

      41.    At the time of the “Early Payoff” policy change, First Allied had a

number of clients with UWM loans that had closed more than six months but less

than a year prior to the March 17, 2020 email.

      42. On or about April 27, 2020, UWM sent First Allied an invoice. The first

page of the invoice states:

      You have incurred an Early Payoff with United Wholesale Mortgage.
      United Wholesale Mortgage has on file the fully executed Wholesale
      Lending Agreement for your company. This agreement specifically
      states “UWM is committed to the long term performance of its loans.
      As such, should any Mortgage Loan delivered hereunder be paid off
      within one hundred eighty (180) days of the funding of such Mortgage
      Loan for any reason, Broker shall promptly deliver to UWM the greater
      of: (a) any credit for the rate paid by UWM to the borrower or Broker,
      in the aggregate; or (b) one (1%) percent of the amount of the Mortgage
      Loan.”

      43.    The invoice declares that First Allied owes UWM $10,449.35 for the


                                           12
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.14 Filed 12/11/20 Page 14 of 24




early payoff of a number of loans that it lists. All of the loans listed were funded

prior to March 12, 2020. All of the loans were not paid off by the borrowers within

at least 180 days.

      44.    UWM has withheld commissions from Mr. Otero and First Allied and

charged them for early refinances when the refinances were both well after the 180

days and the original loans were issued nearly one year ago.

                     V.   CLASS ACTION ALLEGATIONS
      45.    Plaintiffs bring this action individually and as representatives of all

similarly situated mortgage brokers, pursuant to Federal Rule of Civil Procedure

Rule 23, on behalf of the below-defined Class:

      All Brokers who contracted with UWM under the Wholesale Lending
      Agreement (or similar agreement) and whose commissions were
      withheld or who were invoiced for commissions on loans that were
      paid off over 180 days after funding by UWM.

Excluded from the above-defined Class are Defendant and its officers, directors, and

employees; any entity in which the Defendant has a controlling interest, the

Defendant’s affiliates, legal representatives, attorneys, heirs or assigns; the

Defendant’s immediate families; any federal, state, or local government entity, any

judge, justice, or judicial officer presiding over this matter, the members of their

immediate families, their judicial staffs, persons whose claims in this matter have

been finally adjudicated on the merits or otherwise released, Plaintiff’s counsel and

Defendant’s counsel, and the legal representatives, successors, and assigns of any


                                         13
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.15 Filed 12/11/20 Page 15 of 24




such excluded person.

      46.    As used in the proposed class definition above, the terms “Broker,” in

the definition of the class (above) have the same meanings as in the UWM contracts.

      47.    Plaintiffs reserve the right to modify or amend the definition of the

proposed class and/or sub-classes before the Court determines whether certification

is appropriate.

                      Numerosity – Fed. R. Civ. P. 23(a)(1)

      48.    The members of the Class are so numerous and geographically disperse

that individual joinder of all members is impracticable.      While Plaintiffs are

informed and believe that there are 100 members of the Class, the precise number of

Class members and their addresses are presently unknown to Plaintiffs, but may be

reasonably ascertained from UWM’s records and files. Similarly, Class members

may be notified of the pendency of this action by recognized, Court-approved notice

dissemination methods, which may include U.S. mail, electronic mail, internet

postings, and/or published notice.

   Commonality and Predominance – Fed. R. Civ. P. 23(a)(2) and 23(b)(3)

      49.    Cases involving statutes and contracts are particularly well-suited for

class treatment because the Class Members face the same common questions of fact

and law. Mich Ass’n of Chiropractors v. Blue Cross Blue Shield of Mich., 300 Mich.

App. 551, 834 N.W.2d 148 (2013); Thompson v. Cmty. Ins. Co., 213 F.R.D. 284,



                                        14
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.16 Filed 12/11/20 Page 16 of 24




292 (S.D. Ohio 2002)(citing Kleiner v. First Nat’l Bank of Atlanta, 97 F.R.D. 683,

691 (N.D.Ga. 1983) (“[C]laims arising from interpretations of a form contract appear

to present the classic case for treatment as a class action, and breach of contract cases

are routinely certified as such.”); Peters v. Cars to Go, Inc., 184 F.R.D. 270

(W.D.Mich.1998).

      50.    Upon information and belief, Defendant utilized a form contract

through which it contracts all of its brokers. Thus, Defendant’s legal obligations to

its brokers under said contracts are identical for all Class Members.

      51.    Predominance is a question of efficiency. See Amchem Products, Inc.

v. Windsor, 521 U.S. 591, 615–16, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997);

Committee Notes to 1966 Amendment to Fed.R.Civ.P. 23; William B. Rubenstein,

2 Newberg on Class Actions § 4:49 (5th ed. 2012). The predominance inquiry asks

“Is it more efficient, in terms both of economy of judicial resources and of the

expense of litigation to the parties, to decide some issues on a class basis or all issues

in separate trials?” Butler v. Sears, Roebuck & Co., 702 F.3d 359, 362 (7th Cir.

2012), cert. granted, judgment vacated, 569 U.S. 1015 (2013), and judgment

reinstated, 727 F.3d 796 (7th Cir. 2013).

      52.     A class action is the more efficient procedure for determining liability

and damages in a case such as this, where each Class Member signed the same

contract, and were damages can be determined formulaically.



                                           15
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.17 Filed 12/11/20 Page 17 of 24




       53.    Defendant engaged in a common course of conduct giving rise to the

legal rights sought to be enforced by Plaintiffs, on behalf of themselves and the other

Class Members. Similar or identical violations, business practices, and injuries are

involved, and the contractual rights involve uniform, objective questions of fact and

law, both for the prosecution and for the defense. The common questions of fact and

law existing as to all Class Members predominate over questions affecting only

individual class members. Such common questions of fact and law include, but are

not limited to: the proper interpretation of the Wholesale Lending Agreement;

whether Defendant can unilaterally change the compensation provisions therein;

whether Defendant breached the Agreement; and whether Plaintiffs are entitled to

damages and other monetary relief and, if so, in what amount. Individual questions,

if any, pale by comparison, both in quality and quantity, to the numerous common

questions that predominate in this action. Thus, the elements of commonality and

predominance are both met.

                           Typicality – Fed. R. Civ. P. 23(a)(3)

       54.    This test “limit[s] the class claims to those fairly encompassed by the

named plaintiffs’ claims.” In re American Med. Sys., Inc., 75 F.3d 1069, 1082 (6th

Cir.1996) (citation and quotation omitted). The named class representatives meet the

criteria for typicality.

       55.    Typicality does not mean the same claims or facts. Senter v. General



                                            16
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.18 Filed 12/11/20 Page 18 of 24




Motors Corp., 532 F.2d 511, 525 n. 31 (6th Cir. 1976), cert. denied, 429 U.S. 870,

97 S.Ct. 182, 50 L.Ed.2d 150 (1976): “[t]o be typical a representative’s claim need

not always involve the same facts or law, provided there is a common element of

fact or law.”

      56.       Here, typicality requires class representatives who, in their role as

mortgage brokers, contracted with Defendant to sell Defendant’s mortgages and

whose commissions for loans that were paid off more than 180 days after

Defendant’s funding have been withheld. Furthermore, Plaintiffs’ claims are typical

of those of the members of the Class because, among other things, all class members

were comparably injured through Defendant UWM’s common course of unlawful

conduct and seek the same kind of relief.

      57.       To be sure, there are no defenses available to Defendant that are unique

to individual Plaintiffs. The injury and causes of actions are common to the Class

as all arising from the same contractual relationship and involve the same breach.

All Class Members’, and each class representative’s, claims for commissions or

charged back commissions derive from loans that were paid off more than 180 days

after closing.

      58.       Certification of Plaintiffs’ claims for class-wide treatment is

appropriate because Plaintiffs can prove the elements of their claims on a class-wide

basis using the same evidence as would be used to prove those elements in individual



                                            17
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.19 Filed 12/11/20 Page 19 of 24




actions alleging the same claims.

                Adequacy of Representation – Fed. R. Civ. P. 23(a)(4)

      59.       Plaintiffs will adequately represent the class. They have no interests

that are in conflict with those of the class. In addition, they have retained counsel

competent and experienced in complex, as well as contract, class action litigation,

and they will prosecute this action vigorously. The Class’s interests will be fairly

and adequately protected by Plaintiffs and their counsel.

            Superiority of Class Treatment – Fed. R. Civ. P. 23(b)(3)

      60.       The class action is superior to any other available procedures for the

fair and efficient adjudication of these claims, and no unusual difficulties are likely

to be encountered in the management of this class action. Upon information and

belief, the class is too large to make joinder practicable. The Plaintiffs estimate that

the class will include 100 people. It would be an unnecessary burden upon the court

system to require these individuals to institute separate actions. Individualized

litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court. By contrast, the class

action device presents far fewer management difficulties and provides the benefits

of a single adjudication, economy of scale, and comprehensive supervision by a

single court.




                                           18
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.20 Filed 12/11/20 Page 20 of 24




                    Particular Issues – Fed. R. Civ. P. 23(c)(4)

      61.    In the event unforeseen issues preclude class certification under

Fed.R.Civ.P. 23(b)(3), the case is still appropriate for class certification under

Fed.R.Civ.P. 23(c)(4), as to the particular issues of liability.

      62.    Defendant has acted or refused to act on grounds generally applicable

to Plaintiffs and the other members of the Class, thereby making declaratory relief,

as described below, with respect to the Class as a whole.

                                   VI.    CLAIMS
                            FIRST CAUSE OF ACTION
                               (Breach of Contract)

      Plaintiffs, individually and on behalf of the classes, for a first cause of action

against Defendant for breach contract, allege:

      63.    Plaintiffs incorporate by reference each and every paragraph of the

General Allegations as though set forth in full in this cause of action.

      64.    Each Plaintiff, and by definition the Class, are persons who, pursuant

to their Wholesale Lending Agreement with Defendant, are entitled to commissions

or charged back commissions for delivering mortgage loans to Defendant that were

not paid off within 180 days of funding.

      65.    Likewise, under Michigan state contract law, “[w]here a party to a

contract makes the manner of its performance a matter of its own discretion, the law

does not hesitate to imply the proviso that such discretion be exercised honestly and


                                           19
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.21 Filed 12/11/20 Page 21 of 24




in good faith.” Burkhardt v. City Nat’l Bank of Detroit, 57 Mich.App. 649, 266

N.W.2d 678, 680 (1975).

      66.    Once the loans reached the one hundred and eighty-first day post-

funding and had not been paid off, Defendant was responsible for “promptly”

delivering each broker’s commission or charged back commission.

      67.    The calculation of the commissions to be paid was explicitly outlined

in the Wholesale Lending Agreement.

      68.    Defendant UWM entered into virtually identical contracts with the

Plaintiffs and each member of the class. An exemplar of one such contract is

attached as Exhibit A.

      69.    Plaintiffs performed all of their contractual obligations.

      70.    UWM breached its contractual duties owed to Plaintiffs by withholding

commissions or charged back commissions on loans that were paid off over 180 days

after funding in contravention of the contract.

      71.    UWM similarly breached its Wholesale Lending Agreement by

amending its “Early Payoffs” provision without proper notice and to retroactively

apply to loans that had been closed and funded prior to the amendment.

      72.    Plaintiffs are informed and believe and thereon allege that UWM

breached its contractual duties owed to Plaintiff and the class by other acts or

omissions of which Plaintiff is presently unaware and which will be shown



                                         20
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.22 Filed 12/11/20 Page 22 of 24




according to proof at the time of trial.

      73.    As a proximate result of the aforementioned breach of contract by

Defendant, Plaintiffs and the Class Members have suffered, and will continue to

suffer in the future, damages under the contracts, plus interest, and other economic

damages, for a total amount to be shown at the time of trial.

      74.    Plaintiffs, and others similarly situated, request attorneys’ fees under

the terms of the contract.

                            SECOND CAUSE OF ACTION
                      (Declaratory Relief, 28 U.S.C. §§ 2201-2202)

      Plaintiffs, individually and on behalf of others similarly situated, for a second

cause of action against Defendant for declaratory relief, allege:

      75.    Plaintiffs and the Class hereby repeat and re-allege all preceding

paragraphs and incorporate the same as though fully set forth herein.

      76.    An actual controversy now exists between the Parties regarding their

rights and liabilities under their Wholesale Lending Agreement.             UWM is

withholding payment, or demanding repayment, of amounts due under the

Wholesale Lending Agreement.         Plaintiffs allege that such actions breach the

Wholesale Lending Agreement.

      77.    Accordingly, the parties require a declaration of the rights and

obligations under the Wholesale Lending Agreement.

      78.    Plaintiff and the Class request a declaration that UWM’s amendment of


                                           21
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.23 Filed 12/11/20 Page 23 of 24




the “Early Payoffs” provision of their contract does not apply to loans that had been

closed and funded prior to the proposed amendment.

                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs and the Class pray for relief and judgment as

follows:

      A.     For an order declaring that this action is properly maintained as a class

action and appointing Plaintiffs as representatives for the Class, and appointing

Plaintiffs’ counsel as Class counsel;

      B.     That Defendant bear the cost of any notice sent to the Class;

      C.     For an order awarding Plaintiffs and the members of the Class actual

damages;

      D.     For an order awarding Plaintiffs and the members of the Class pre- and

post-judgment interest;

      E.     For an order awarding attorneys' fees and costs of suit, including

experts' witness fees as permitted by law; and

      F.     Such other and further relief as this Court may deem just and proper.

                                        Respectfully submitted,

                                        SOMMERS SCHWARTZ, P.C.

December 11, 2020                       By: /s/ Jason J. Thompson
                                        Jason J. Thompson (P47184)
                                        Alana Karbal (P82908)
                                        One Towne Square, 17th Floor



                                         22
Case 2:20-cv-13278-LJM-RSW ECF No. 1, PageID.24 Filed 12/11/20 Page 24 of 24




                                   Southfield, Michigan 48076
                                   (248) 355-0300
                                   jthompson@sommerspc.com
                                   akarbal@sommerspc.com

                                   Trenton R. Kashima
                                   SOMMERS SCHWARTZ, PC
                                   402 West Broadway, Suite 1760
                                   San Diego, CA 92101
                                   (619) 762-2126
                                   tkashima@sommerspc.com

                                   Scott Glovsky
                                   LAW OFFICES OF SCOTT GLOVSKY
                                   343 Harvard Avenue
                                   Claremont, CA 91711
                                   (626) 243-5598

                                   Attorneys for Plaintiffs and
                                   the Putative Class




                                    23
